DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed October 17, 2022.
An amendment to amend the claim 1 has been entered and made of record in the application of  

Claim 1 is cancelled.  
A new set of claims 2-21 is introduced.
Claims 2-21 are now pending in the application.

Response to Arguments

Applicant's arguments with respect to claims 2-21, filed October 17, 2022, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
  
Claim 2 is objected to because of the following informalities:  the acronym “UPC” is not defined by the claim.  An appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the acronym “UUID” is not defined by the claim.  An appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Examiner believes that the claim 11 should be depend on claim 2.  The claim 2 similar to the claim 21, therefore, the scope of the claim could be duplicated.  An appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the acronym “UPC” is not defined by the claim.  An appropriate correction is required.
  
Claim 13 is objected to because of the following informalities:  the acronym “RF”, “AC” and “DC” are not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 2, the phrase “a shopping card” in line 37 is confusing and unclear.   Is the product into a shopping card is the same as the product into a shopping card in line 35?  Examiner believes that “a shopping card” in line 37 should be “the shopping card” that referring to the “a shopping card” in line 35.

Referring to claims 3-11 are rejected as being dependent upon a rejected Claim 2 above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,763 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Referring to Claim 2 of the instant application, the different is that the Claim 2 of the Instant Application did not explicitly disclose a spatial region comprising a physical region having an effective radius of less than twenty feet.
It would have been obvious to a person of ordinary skill in the art to recognize that a spatial region comprising a physical region having a radius of the claim 2 of the Instant Application would be cover the spatial region comprising a physical region having an effective radius of less than twenty feet.  The claim 2 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 11,182,763 because all of the pending limitations are recited in the patented claim. 

The following claims are patentably similar from each other:
Instant Application         Patent No. 11,182,763
2			1
3			2
4			3	
5			4
6			5	
7			6
8			7
9			8
10			9
11			10
12			11
		13			12
14			13
	15			14
	16			15
	17			16
  	18			17
	19			18	
 	20			19
	21			20

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684